DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon, U.S. Publication No. 2020/0076588.
Regarding Claim 1, Jeon discloses a method, comprising:
receiving, by a user equipment comprising a processor, from network equipment via a cellular network, cryptographic data (i.e., the security authentication system 100 generates a secure key by cross-combining the collected authentication elements multi-dimensionally and provides the generated secure key to the first user terminal 30; see paragraph [0042]);
generating, by the user equipment, a session key using the cryptographic data (i.e., the first user terminal 30 converts the secure key transmitted from the security authentication system 100 into a hash value using a separate algorithm. In addition, the first user terminal 30 transmits the generated hash value to the security authentication system 100; see paragraph [0043]); and
establishing, by the user equipment, via a non-cellular network, an internet connection using the session key (i.e., the service system 50 receiving the notification for accepting the security authentication notifies to the first user terminal 30 that the access authority is approved and the user may perform a normal work by accessing the service system 50; see paragraph [0046]).
Regarding Claim 2, Jeon discloses wherein the cryptographic data comprises a 
cryptographic key (i.e., the security authentication system 100 generates a secure key by cross-combining the collected authentication elements multi-dimensionally and provides the generated secure key to the first user terminal 30; see paragraph [0042]).
Regarding Claim 3, Jeon discloses wherein the internet connection is a secured 
internet connection (i.e., the service system 50 receiving the notification for accepting the security authentication notifies to the first user terminal 30 that the access authority is approved and the user may perform a normal work by accessing the service system 50; see paragraph [0046]).
Regarding Claim 4, Jeon discloses wherein the cryptographic data comprises a 
service set identifier associated with the non-cellular network (i.e., the authentication elements may include area detection information including information on an RFID tag, a WIFI SSID; see paragraph [0017]).
Regarding Claim 7, Jeon discloses wherein generating the session key from the 
cryptographic data is in response to receiving a request to generate the session key (i.e., security authentication system 100 which collects authentication elements from a plurality of smart terminals by a request of a first user terminal 30 to generate a secure key; see paragraphs [0016] and [0019]).
Regarding Claim 15, Jeon discloses a non-transitory machine-readable 
medium, comprising executable instructions that, when executed by a processor of an internet-of-things device, facilitate performance of operations, comprising: 
receiving, from network equipment via a cellular network, key data (i.e., the security authentication system 100 generates a secure key by cross-combining the collected authentication elements multi-dimensionally and provides the generated secure key to the first user terminal 30; see paragraph [0042]); 
generating a session key using the key data (i.e., the first user terminal 30 converts the secure key transmitted from the security authentication system 100 into a hash value using a separate algorithm. In addition, the first user terminal 30 transmits the generated hash value to the security authentication system 100; see paragraph [0043]); and 
establishing, via a non-cellular network, a secure connection to a server using the session key (i.e., the service system 50 receiving the notification for accepting the security authentication notifies to the first user terminal 30 that the access authority is approved and the user may perform a normal work by accessing the service system 50; see paragraph [0046]).
Regarding Claim 16, Jeon discloses wherein the key data comprises an 
encrypted key (i.e., the security authentication system 100 generates a secure key by cross-combining the collected authentication elements multi-dimensionally and provides the generated secure key to the first user terminal 30; see paragraph [0042]).
Regarding Claim 17, Jeon discloses wherein the secure connection is a secure 
internet connection (i.e., the service system 50 receiving the notification for accepting the security authentication notifies to the first user terminal 30 that the access authority is approved and the user may perform a normal work by accessing the service system 50; see paragraph [0046]).
Regarding Claim 18, Jeon discloses wherein the key data comprises a service 
set identifier associated with the non-cellular network (i.e., the authentication elements may include area detection information including information on an RFID tag, a WIFI SSID; see paragraph [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Li et al. (Li), U.S. Publication No. 2020/0146077.
Regarding Claims 5 and 19, Jeon discloses the method and non-transitory 
machine-readable medium as described above.  Jeon fails to disclose wherein receiving of the cryptographic data comprises receiving the cryptographic data using non-internet protocol data delivery.  Li discloses wherein receiving of the cryptographic data comprises receiving the cryptographic data using non-internet protocol data delivery (i.e., non-IP data delivery (NIDD) in 3GPP utilizes the control plane to transfer the infrequent small non-IP data for various IoT applications.; see paragraph [0017]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Li’s invention with Jeon’s invention to efficiently establish the PDU session for NIDD (see paragraph [0021] of Li).
	
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yao, U.S. Publication No. 2021/0120086.
Regarding Claims 6 and 20, Jeon discloses the method and non-transitory 
machine-readable medium as described above.  Jeon fails to disclose wherein the non-cellular network employs internet protocol data delivery.  Yao discloses wherein the non-cellular network employs internet protocol data delivery (i.e., the content receiver 202 generates Internet protocol data representative of the received signals. The content receiver 202 sends, using the network interface 260, the Internet protocol data over the Internet 252 to the server 232.; see paragraph [0050]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yao’s invention with Jeon’s invention for effectively and efficiently delivery.
	
Claim(s) 8-11 and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yao.
Regarding Claim 8, Jeon discloses a device, comprising: 
a processor (as required); and 
a memory (as required) that stores executable instructions that, when executed 
by the processor, facilitate performance of operations, comprising: 
receiving, from network equipment via a cellular network, key data (i.e., the security authentication system 100 generates a secure key by cross-combining the collected authentication elements multi-dimensionally and provides the generated secure key to the first user terminal 30; see paragraph [0042]); 
generating a session key using the key data (i.e., the first user terminal 30 converts the secure key transmitted from the security authentication system 100 into a hash value using a separate algorithm. In addition, the first user terminal 30 transmits the generated hash value to the security authentication system 100; see paragraph [0043]); and 
establishing, via a non-cellular network, an internet connection using the session key (i.e., the service system 50 receiving the notification for accepting the security authentication notifies to the first user terminal 30 that the access authority is approved and the user may perform a normal work by accessing the service system 50; see paragraph [0046]).
	Jeon fails to disclose internet protocol.
	Yao discloses internet protocol (i.e., the content receiver 202 generates Internet protocol data representative of the received signals. The content receiver 202 sends, using the network interface 260, the Internet protocol data over the Internet 252 to the server 232.; see paragraph [0050]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yao’s invention with Jeon’s invention for effectively and efficiently delivery.
Regarding Claim 9, Jeon and Yao disclose the device as described above.  Jeon further discloses wherein the key data comprises a pre-shared key (i.e., the security authentication system 100 generates a secure key by cross-combining the collected authentication elements multi-dimensionally and provides the generated secure key to the first user terminal 30; see paragraphs [0041] and [0042]). 
Regarding Claim 10, Jeon and Yao disclose the device as described above.  Jeon further discloses wherein the internet connection is a secured internet connection (i.e., the service system 50 receiving the notification for accepting the security authentication notifies to the first user terminal 30 that the access authority is approved and the user may perform a normal work by accessing the service system 50; see paragraph [0046]).
Regarding Claim 11, Jeon and Yao disclose the device as described above.  Jeon further discloses wherein the key data comprises a service set identifier associated with the non-cellular network (i.e., the authentication elements may include area detection information including information on an RFID tag, a WIFI SSID; see paragraph [0017]).
Regarding Claim 13, Jeon and Yao disclose the device as described above.  Jeon fails to disclose wherein the non-cellular network employs internet protocol data delivery.  Yao discloses wherein the non-cellular network employs internet protocol data delivery (i.e., the content receiver 202 generates Internet protocol data representative of the received signals. The content receiver 202 sends, using the network interface 260, the Internet protocol data over the Internet 252 to the server 232.; see paragraph [0050]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Yao’s invention with Jeon’s invention for effectively and efficiently delivery.
Regarding Claim 14, Jeon and Yao disclose the device and internet protocol as described above.  Jeon further discloses wherein generating the session key from the key data is in response to receiving a request to generate the session key (i.e., security authentication system 100 which collects authentication elements from a plurality of smart terminals by a request of a first user terminal 30 to generate a secure key; see paragraphs [0016] and [0019]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Yao in view of Li.
Regarding Claim 12, Jeon and Yao disclose the device as described above.  
Jeon and Yao fail to disclose wherein receiving the key data comprises receiving the key data using non-internet protocol data delivery.  Li discloses wherein receiving the key data comprises receiving the key data using non-internet protocol data delivery (i.e., non-IP data delivery (NIDD) in 3GPP utilizes the control plane to transfer the infrequent small non-IP data for various IoT applications.; see paragraph [0017]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Li’s invention with Jeon’s and Yeo’s invention to efficiently establish the PDU session for NIDD (see paragraph [0021] of Li).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645   
December 15, 2022